tax_exempt_and_government_entities_division date date number release date department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx ein person to contact identification_number telephone number uil certified mail - return receipt requested last day for filing a petition with the tax_court dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx our adverse determination as to your exempt status was made for the following reasons you have not established that you are operated substantially for pleasure and recreation of its members or other non-profitable purposes and no part of the earnings inures to the benefit of private shareholder within the meaning of sec_501 you have made your recreational and social facilities available to the general_public you have exceeded the non-member income test for tax_year ending december 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination was mailed to you please contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours sav oo rhee fe g enclosures publication maria hooke director eo examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that your organization doesn’t qualify as an organization described in internal_revenue_code irc sec_501 c this letter is not a determination of your tax-exempt status under sec_501 for any period other than the tax periods above hf you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above lf you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally ff you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position valid protest refer to publication how to appeal an rs determination on tax- exempt status for specific information needed for a fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you lf you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter in the future if you believe your organization qualifies for tax-exempt status and would like a status determination_letter from the irs you can request a determination by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs govforms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form 886-a form 4621-a form_6018 sincerely prewar hooke director exempt_organizations examinations letter rev catalog number 34809f eorm 886-a date name of taxpayer department of the treasury - internal_revenue_service schedule number hibit or exhibi tax identification_number last digits year period ended 20xx explanations of items issue whether qualify for exemption given the fact that substantially_all of its income is from investment_income an organization exempt under sec_501 continues to facts is a self-declared sec_501 organization the organization self-declared exemption under sec_501 by filing form 990s beginning for the tax_year ending december 20xx based on the agent’s observations and interview the organization provides a place for members to socialize participate in games watch television and hold holiday parties for members only the common bond is cultural most of the membership is comprised of unrelated_business_income is from rental income received from restaurant located on the ground floor of the facility and the sale of burial plots to members only immigrants form 990s for the years ending 20xx and 20xx show investment_income of amounts shown on form 990s as investment_income were misclassified and should have been reported as rental income which was from an unrelated restaurant the rental income accounts for and of the organization’s gross_income in 20xx and 20xx respectively respectively the anddollar_figure_ law internal_revenue_code sec_501 provides exemption to clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder income_tax regulation c -1 a states in part exemption is provided only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes and exemption extends to social clubs and recreation clubs which are supported solely by membership fees dues and assessments the committee reports for public law senate report no 2d session c b states that it is intended that social clubs be permitted to receive up to of their gross_receipts including investment_income from sources outside of their membership without losing their tax-exempt status revrul_66_149 states in part a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code where it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments which it owns catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service scheaue number or exhibi 20kx taxpayer’s position disagrees it believes it does meet the criteria of an exempt_organization because it rented out part of its property in order to keep the operations afloat community and members also it was never intended to be used for investment purposes it feels the rental of the property is to benefit the government position the organization has exceeded the gross_receipts limitation of public law further it has been determined that the organization has derived a substantial part of its income from non-member rental of its property to a restaurant on a continuous basis revrul_66_149 held that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code where it regularly derives a substantial part of its income from nonmember sources conclusion based on our review of all facts and circumstances and the legislative support referenced above it is the government's position that the organization’s exempt status should be revoked because it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments which it owns accordingly we propose that the organization's exempt status be revoked effective january 20xx the first day of the first tax_year under examination catalog number 20810w page www irs gov form 886-a rev
